 
 
I
112th CONGRESS 1st Session 
S. 216 
IN THE HOUSE OF REPRESENTATIVES 

April 15, 2011
Referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT 
To increase criminal penalties for certain knowing and intentional violations relating to food that is misbranded or adulterated. 
 
 
1.Short titleThis Act may be cited as the Food Safety Accountability Act of 2011. 
2.Criminal penaltiesSection 303(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended— 
(1)in paragraph (1), by striking Any and inserting Except as provided in paragraph (2) or (3), any; 
(2)in paragraph (2), by striking Notwithstanding the provisions of paragraph (1) of this section, if and inserting If; and 
(3)by adding at the end the following: 
 
(3)Any person who violates subsection (a), (b), (c), or (k) of section 301 with respect to any food— 
(A)knowingly and intentionally to defraud or mislead; and 
(B)with conscious or reckless disregard of a risk of death or serious bodily injury, shall be fined under title 18, United States Code, imprisoned for not more than 10 years, or both.. 
   Passed the Senate April 4, 2011. Nancy Erickson, Secretary   
